AO 450 (Rev. 5/85) Judgment in a Civil Case




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


FOX VALLEY SHEET METAL
HEALTH FUND, et al.,

                               Plaintiffs,
                                                            JUDGMENT IN A CIVIL CASE
                     v.                                        Case No. 19-C-1654

FELDMANN INC.,

                               Defendant.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

        IT IS HEREBY ORDERED AND ADJUDGED that Plaintiffs take nothing and this
action is dismissed without prejudice for lack of prosecution.


                                              Approved:   s/ William C. Griesbach
                                                          WILLIAM C. GRIESBACH
                                                          United States District Judge
          Dated: February 12, 2020

                                                          STEPHEN C. DRIES
                                                          Clerk of Court

                                                          s/ Terri Lynn Ficek
                                                          (By) Deputy Clerk




       Case 1:19-cv-01654-WCG Filed 02/12/20 Page 1 of 1 Document 6
